PER CURIAM.
Following a jury trial, Tyrone Sims was convicted of attempted second-degree murder, robbery with a firearm, aggravated battery with a firearm, and possession of a firearm by a convicted felon. We affirm each of the convictions with the exception *665of attempted second-degree murder. The jury instruction on the lesser offense of attempted voluntary manslaughter was erroneous and, under State v. Montgomery, 39 So.3d 252 (Fla.2010), requires reversal. See also Roundtree v. State, 77 So.3d 846 (Fla. 5th DCA 2012); Cannon v. State, 77 So.3d 684 (Fla. 5th DCA 2011); Burton v. State, — So.3d -, 2011 WL 1326258 (Fla. 5th DCA 2011). As we have done previously, we certify conflict with Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010).
AFFIRMED in part; REVERSED in part and REMANDED, CONFLICT CERTIFIED.
PALMER, TORPY and COHEN, JJ., concur.